No, 12943

       I N THE SUPREME COURT O THE STATE O MONTANA
                              F           F

                                      1975



MORGEN & OSWOOD CONSTRUCTION CO,,
I N C , , a Montana Corporation,

                        P l a i n t i f f and A p p e l l a n t ,



UNITED STATES FIDELITY AND GUARANTY
COMPANY, a Maryland Corporation,

                        Defendant and Respondent,



Appeal from:   D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
               Honorable Truman G. Bradford, Judge p r e s i d i n g ,

Counsel of Record:

     For Appellant:

          J a r d i n e , Stephenson, Blewett & Weaver, Great F a l l s ,
            Montana
          J a c k L, Lewis argued, Great F a l l s , Montana

     For Respondent :

          Berg, O'Connell, Angel and Andriolo, Bozeman, Montana
          Charles F, Angel argued, Bozeman, Montana



                                           Submitted:          A p r i l 25, 1975

                                            Decided:        MAY 1 4 1975
Nr. J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


              This i s an a p p e a l from an o r d e r of t h e d i s t r i c t c o u r t ,
Cascade County,changing venue from t h a t county t o G a l l a t i n County.
P l a i n t i f f Morgen & Oswood C o n s t r u c t i o n Co.,          I n c . i s a g e n e r a l con-
t r a c t o r w i t h i t s p r i n c i p a l p l a c e of b u s i n e s s i n Great F a l l s ,
Montana.        P l a i n t i f f brought t h i s a c t i o n i n Cascade County a g a i n s t
defendant United S t a t e s F i d e l i t y and Guaranty Company, a Maryland
c o r p o r a t i o n , ( h e r e i n a f t e r r e f e r r e d t o a s USF&G), a s s u r e t y of one
P a t r i c k A . H e r r i n g , t o r e c o v e r l o s s and damages i n c u r r e d a s a
consequence of ~ e r r i n g ' sf a i l u r e t o perform a s u b c o n t r a c t f o r p l a i n -
tiff.      P l a i n t i f f ' s c o n t r a c t was on a p r o j e c t a t Montana S t a t e
U n i v e r s i t y a t Bozeman.      The s u b c o n t r a c t was t o perform l a b o r and
furnish certain materials.                   The agreement r e q u i r e d H e r r i n g t o
f u r n i s h a s u r e t y bond e q u a l i n an amount t o t h e c o n t r a c t p r i c e ,
c o n d i t i o n a l upon and c o v e r i n g t h e f a i t h f u l performance of t h e terms,
p r o v i s i o n s and c o n d i t i o n s of t h e s u b c o n t r a c t agreement.
              H e r r i n g o b t a i n e d t h e bond w i t h p l a i n t i f f a s o b l i g e e ,
Herring a s p r i n c i p a l , and defendant a s s u r e t y .               The c o n d i t i o n of
t h e bond was:
              "a ;k 9~ That i f t h e s a i d P r i n c i p a l s h a l l w e l l and t r u l y
              perform and f u l f i l l a l l and e v e r y t h e c o v e n a n t s , condi-
              t i o n s , s t i p u l a t i o n s and agreements i n s a i d c o n t r a c t men-
              t i o n e d t o be performed and f u l f i l l e d , and s h a l l keep t h e
              s a i d Obligee harmless and indemnified from and a g a i n s t
              a l l and e v e r y c l a i m , demand, judgment, l i e n , c o s t and
              f e e of e v e r y d e s c r i p t i o n i n c u r r e d i n s u i t s o r o t h e r w i s e
              a g a i n s t t h e s a i d Obligee, growing o u t of o r i n c u r r e d i n ,
              t h e p r o s e c u t i o n of s a i d work a c c o r d i n g t o t h e terms of
              t h e s a i d c o n t r a c t , and s h a l l r e p a y t o t h e s a i d Obligee
              a l l sums of money which t h e s a i d Obligee may pay t o o t h e r
                e r s o n s on account of work and l a b o r done o r m a t e r i a l s
              f u r n i s h e d on o r f o r s a i d c o n t r a c t , and i f t h e s a i d P r i n -
              c i p a l s h a l l pay t o t h e s a i d Obligee a l l damages o r f o r -
              f e i t u r e s which may be s u s t a i n e d by reason of t h e non-
              performance o r mal-performance on t h e p a r t of t h e s a i d
              P r i n c i p a l of any o f t h e c o v e n a n t s , c o n d i t i o n s , s t i p u l a -
              t i o n s and agreements of s a i d c o n t r a c t , then t h i s o b l i g a -
              t i o n s h a l l be v o i d ; o t h e r w i s e t h e same s h a l l remain i n
               f u l l f o r c e and v i r t u e . "    (Emphasis added).
              According t o t h e terms and p r o v i s i o n s of t h e s u r e t y bond,
H e r r i n g and USF&G agreed t h a t they were j o i n t l y and s e v e r a l l y bound
under t h e bond unto p l a i n t i f f .
               Subsequently, Herring a l l e g e d l y f a i l e d t o f u r n i s h a l l t h e
l a b o r , m a t e r i a l s , s k i l l and i n s t r u m e n t a l i t i e s and f a i l e d t o perform
a l l t h e work n e c e s s a r y and i n c i d e n t a l l y r e q u i r e d on t h e job of him
under t h e terms and p r o v i s i o n s of h i s s u b c o n t r a c t w i t h p l a i n t i f f .
By reason t h e r e o f , p l a . i n t i f f t h e r e a f t e r i n i t i a t e d t h i s a c t i o n
a g a i n s t only USF&G a s s u r e t y of Herring f o r t h e damages i n c u r r e d by
plaintiff.          By i t s complaint, p l a i n t i f f a l l e g e d t h e c o n d i t i o n o f
USF&Gts s u r e t y bond was breached by ~ e r r i n g ' sf a i l u r e t o f u r n i s h
t h e r e q u i s i t e l a b o r , e t c . , and h i s f a i l u r e t o perform t h e n e c e s s a r y
work, and t h a t a s a consequence USF&G owes p l a i n t i f f t h e damages
and l o s s i n c u r r e d by reason of ~ e r r i n g ' sbreach.
               I n i t s f i r s t appearance, USF&G f i l e d a l t e r n a t i v e motions
t o d i s m i s s t h e complaint f o r f a i l u r e t o j o i n Herring a s a p a r t y ,
t o d i s m i s s t h e complaint f o r f a i l u r e t o s t a t e a c l a i m , and f o r
change of venue supported by an a f f i d a v i t of Herring.                               By i t s motion
f o r change of venue, USF&G sought t o have t h e p l a c e of t r i a l changed
from t h e d i s t r i c t c o u r t i n Cascade County t o t h e d i s t r i c t c o u r t
i n G a l l a t i n County:
               "* * *       on t h e grounds and f o r t h e r e a s o n s t h a t t h e
              a c t i o n i n t h e i n s t a n t c a s e a r i s e s o u t of a c o n t r a c t
              t o be performed by P a t r i c k A . Herring, d / b / a Q u a l i t y
              Roofing and Sheet Metal, of Bozeman, Montana, a t
              Bozeman, G a l l a t i n County, Montana, and t h a t although
              t h e defendant has no r e s i d e n c e i n Montana, r e s i d e n c e
              f o r venue purposes should be considered t o be t h e
              r e s i d e n c e of i t s i n s u r e d , P a t r i c k A . Herring, d / b / a
              Q u a l i t y Roofing and Sheet Metal, whose r e s i d e n c e i s
              Bozeman, G a l l a t i n County, Montana; t h a t under t h e
              p r o v i s i o n s of S e c t i o n 93-2904, Revised Codes of Montana,
              1947, an a c t i o n i s t o be t r i e d i n t h e county where t h e
              defendant r e s i d e s a t t h e time of commencement of t h e
              a c t i o n , o r i n t h e county i n which t h e c o n t r a c t was t o
              be performed. 11
               I n h i s s u p p o r t i n g a f f i d a v i t Herring s t a t e d t h a t he was a
r e s i d e n t of G a l l a t i n County, t h a t a t t h e times a l l e g e d i n p l a i n t i f f ' s
complaint he had conducted b u s i n e s s i n G a l l a t i n County and t h a t h i s
s u b c o n t r a c t agreement w i t h p l a i n t i f f was t o have been performed i n
G a l l a t i n County.       I n h i s a f f i d a v i t , Herring s t a t e s t h a t he may be
r e q u i r e d t o indemnify USF&G i f USF&G were t o b e h e l d l i a b l e t o p l a i n -
t i f f and t h a t he o b j e c t s t o t h e venue b e i n g i n Cascade County.                        The
d i s t r i c t c o u r t i n Cascade County g r a n t e d USF&G's               motion f o r change
o f venue and p l a i n t i f f a p p e a l s from t h a t o r d e r changing venue.
              The i s s u e on a p p e a l i s whether p l a i n t i f f can s u e i n i t s
county of r e s i d e n c e a f o r e i g n c o r p o r a t e s u r e t y when t h e a c t i o n i s
on a bond a s s u r i n g a s u b c o n t r a c t which was t o be performed i n
a n o t h e r county and t h e r e s i d e n c e of t h e s u b c o n t r a c t o r i s i n a n o t h e r
county.       W n o t e h e r e t h a t defendant USF&G u r g e s a n o t h e r i s s u e i s
               e
whether Herring, t h e s u b c o n t r a c t o r , i s an i n d i s p e n s a b l e p a r t y ;
b u t , we r e j e c t t h a t immediately f o r r e a s o n s which appear h e r e i n -
after.
              The s u r e t y bond s p e c i f i c a l l y and c l e a r l y s t a t e s t h a t t h e
bond upon which p l a i n t i f f i n i t i a t e d t h i s a c t i o n a g a i n s t USF&G i s
a j o i n t and s e v e r a l o b l i g a t i o n of Herring and USF&G.                   Parties
               II
having a            j o i n t and s e v e r a l f ' o b l i g a t i o n a r e bound j o i n t l y a s one
p a r t y , and a l s o s e v e r a l l y a s s e p a r a t e p a r t i e s a t t h e same time and
a j o i n t and s e v e r a l c o n t r a c t i s a c o n t r a c t w i t h each promisor and a
j o i n t contract with a l l .              17A C.J.S.       C o n t r a c t s 5 355a.     When a
s e v e r a l o b l i g a t i o n i s e n t e r e d i n t o by two o r more i n one i n s t r u m e n t ,
i t i s t h e same a s though each had executed s e p a r a t e i n s t r u m e n t s , and

each o b l i g a t i o n f u r n i s h e s a s e v e r a l c a u s e of a c t i o n .     17A C.J.S.
C o n t r a c t s 1 352a.         Thus, although p l a i n t i f f could have i n i t i a t e d
                                   -
t h i s a c t i o n a g a i n s t b o t h Herring and USF&G i t chose t o s u e only
USF6G.       Cole Manufacturing Co. v. Morton, 24 Mont. 58, 60 P. 587;
B u t t e Machinery Co. v. Carbonate H i l l M i l l i n g Co., 75 Mont. 167,
242 P. 956.
              P l a i n t i f f had a r i g h t t o sue o n l y USF&G without j o i n i n g
Herring because a c o n t r a c t of s u r e t y s h i p i s a d i r e c t l i a b i l i t y of
t h e s u r e t y t o t h e a s s u r e d and when t h e p r i n c i p a l (Herring) f a i l s t o
perform, t h e s u r e t y becomes d i r e c t l y r e s p o n s i b l e a t once, a s i t i s
unnecessary f o r t h e a s s u r e d t o e s t a b l i s h t h a t t h e p r i n c i p a l f a i l e d
t o c a r r y o u t h i s c o n t r a c t b e f o r e t h e o b l i g a t i o n of t h e s u r e t y be-
comes a b s o l u t e .       Cole Manufacturing Co. v. Morton, s u p r a ; B u t t e
Machinery Co, v. Carbonate H i l l M i l l i n g Co. supra.                        It i s s t a t e d

i n 72 C.J.S.          P r i n c i p a l and Surety §264b, p. 712:
               11Since t h e s u r e t y i s j o i n t l y o r j o i n t l y and
               severally l i a b l e with the principal t o the
               c r e d i t o r , t h e s u r e t y may i n any c a s e be j o i n e d
               w i t h t h e p r i n c i p a l i n an a c t i o n by t h e c r e d i t o r ,
               and, where t h e l i a b i l i t y i s j o i n t and s e v e r a l , t h e
               c r e d i t o r may sue anyone s e p a r a t e l y i f t h e c o u r t
               has j u r i s d i c t i o n of t h e e n t i r e case." (Emphasis added).
               P r i o r t o t h e adoption of ~ o n t a n a ' sp r e s e n t r u l e s of proce-
d u r e , s e c t i o n 93-2822, R.C.M.         1947, was i n e f f e c t .        It s p e c i f i c a l l y
provided t h a t persons s e v e r a l l y l i a b l e upon t h e same i n s t r u m e n t ,
i n c l u d i n g s u r e t i e s , "may a l l o r any of them be included i n t h e
same a c t i o n , a t t h e o p t i o n of t h e p l a i n t i f f . "    Under t h a t s t a t u t e ,
t h i s Court h e l d i n every c a s e brought b e f o r e i t t h a t an a c t i o n may
b e maintained a g a i n s t a s u r e t y without j o i n i n g t h e p r i n c i p a l .
Comerford v. United S t a t e s F i d e l i t y and Guaranty Co., 59 Mont. 243,
196 P . 984; Deer Lodge County v. United S t a t e s F i d e l i t y & Guaranty
Company, 42 Mont. 315, 112 P. 1060; F o s t e r v. Royal Indemnity Co.,
83 Mont. 170, 271 P. 609.                  Section 93-2822, R.C.M.               1947, has been
superseded by Rule 2 0 ( a ) , M.R.Civ.P.,                   which i n p e r t i n e n t p a r t pro-
vides:
               It*    **    A l l persons may be j o i n e d i n one a c t i o n a s
               defendants i f t h e r e i s a s s e r t e d a g a i n s t them j o i n t l y ,
               s e v e r a l l y , o r i n t h e a l t e r n a t i v e , any r i g h t t o r e l i e f
               i n r e s p e c t of o r a r i s i n g o u t of t h e same t r a n s a c t i o n ,
               occurrence o r s e r i e s of t r a n s a c t i o n s o r occurrences and
               i f any q u e s t i o n s o f law o r f a c t common t o a l l defendants
               w i l l a r i s e i n t h e a c t i o n 9~ **         Judgment may b e given         *  'v   *
               a g a i n s t one o r more defendants according t o t h e i r respec-
               tive liabilities."               (Emphasis added.)
Thus, i t i s s t i l l permissive f o r a p l a i n t i f f t o s e p a r a t e l y s u e j o i n t
and s e v e r a l o b l i g o r s .
               Here, USF&G i s t h e s o l e defendant and a n o n - r e s i d e n t and
under s e c t i o n 93-2904, R.C.M.             1947, may be sued i n any county t h e
p l a i n t i f f d e s i g n a t e s . Foley v. General Motors Corp., 159 Mont. 469,


               USF&G argues i n i t s b r i e f about a l a c k of due p r o c e s s t o
Herring.            USF&G, however, has given n o t i c e t o Herring.                   Herring
h a s every o p p o r t u n i t y t o appear i f he d e s i r e s .
             The order of the district court is reversed and the
    matter returned to the district court of Cascade County for fur-
    ther proceedings.



                                      Justice 4
                                              4




    Me Concur:
                  jP
                       /   .


      Chief Justice




/     Justices.                !